DETAILED ACTIONAcknowledgment is made of applicant’s amendment filed 11/3/21.      Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                          Claim Rejections - 35 USC § 102
2.  	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) 1s incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
3. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
 	A person shall be entitled to a patent unless --
 	(a)(1) the claimed invention was patented, described in a printed publication, or   	in public use, on sale, or otherwise available to the public before the effective  	filing date of the claimed invention.

4.  	Claims 1, 3, 5 - 9 and 12 - 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kawahira et al. (JP201816154, hereinafter Kawahita).
Regarding claim 1, Kawahira disclose an apparatus comprising a frame 3A, 4A (See Fig. 2) having a plurality of contact blocks (hook pieces) 47 disposed on a first side of the frame, at least one force sensor 5A disposed between adjacent contact blocks among the plurality of contact blocks and at least one pressing member 81 protruding outwardly from a second side of the frame 3A, and the at least one pressing member is disposed in a region corresponding to one or more of the contact blocks, wherein the first side of the frame and the second side of the frame face opposite directions (See Abstract).
 	Regarding claim 3, a housing 87 is coupled to the second side of the frame, wherein the at least one pressing member 81 is formed integrally with the housing (See Fig. 2).
 	Regarding claim 5, the at least one pressing member 81 has an embossing shape (See Fig. 2).
 	Regarding claim 6, the housing 4A comprises an incision portion 42 cut along a shape of the at least one pressing member 41 (See Fig 6).
 	Regarding claim 7, the at least one pressing member 81 comprises a plurality of pressing members that are spaced apart from one another, and wherein at least two pressing members among the pressing members are disposed such that ends of the at least two pressing members protrude outwardly in different directions (See Fig. 2).

 	Regarding claim 9, comprising a receiving member (housing) 3A, 4A including walls 48a, 87, 88, a force sensing device 5A disposed in the receiving member, and the housing constituting a frame comprising a plurality of contact blocks 47 disposed on a first side of the frame; a sensor portion 5A disposed between adjacent contact blocks among the plurality of contact blocks; and at least one pressing member 81 protruding outwardly from a second side of the frame to the second inner wall, wherein the at least one pressing member is disposed in a region corresponding to one or more of the contact blocks and is configured to press the one or more of the contact blocks against the first inner wall, wherein the first side of the frame and the second side of the frame face opposite directions (See Fig. 2, See Abstract).
 	Regarding claim 12, the force sensing device further comprises a housing 3A coupled to the second side of the frame, and wherein the at least one pressing member 81 is formed integrally with the housing (See Fig. 2).
 	Regarding claim 13, a thickness of the force sensing device 1A 1s greater than a distance between the walls 48a, 87, 88 (See Fig. 2).
 	Regarding claim 14, the force sensing device 5A is coupled to the walls (See Fig. 2).
 	Regarding claim 16, the at least one pressing member 81 has a contact surface in surface contact with the second inner wall 88 (See Fig. 2).
 	                              Claim Rejections - 35 USC § 103
5. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) 1s incorrect, any correction of the statutory basis for the rejection will not be considered anew ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
6.  	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
 	A patent for a claimed invention may not be obtained, notwithstanding that the  	claimed invention is not identically disclosed as set forth in section 102, if the  	differences between the claimed invention and the prior art are such that the  	claimed invention as a whole would have been obvious before the effective  	filing date of the claimed invention to a person having ordinary skill in the art  	to which the claimed invention pertains. Patentability shall not be negated by  	the manner in which the invention was made.

7.  	Claims 2, 4, 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable overt Kawahira in view of Yoo et al. (9,877,389, hereinafter Yoo).
 	Regarding claim 2, Kawahira discloses an apparatus comprising a frame 3A, 4A (See Fig. 2) having a plurality of contact blocks (hook pieces) 47 disposed on a first 
 	Kawahira fails to disclose that the at least one pressing member has a shape of
a cantilever spring.
 	However, Yoo discloses an apparatus comprising a pressing member 243 that is formed as a cantilever spring (See Pg. 17, lines 49 - 60, See Figs. 11A, 11B).
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Kawahira according to the teachings of Yoo for the purpose of, advantageously providing a protruding pressing member since this type of configuration generates a restoring force (See Yoo, Pg. 17, lines 62 - 67).
 	Regarding claim 4, in Kawahira, the housing 3A, 4A comprises a plate-shaped member (See Fig. 2).
 	Kawahira fails to disclose that the at least one pressing member is formed by a bent portion of the housing.
 	However, in Yoo, the pressing member 243 is formed by a bent portion of the housing (See Pg. 17, lines 49 - 60, See Figs. 11A, 11B).
 	Regarding claim 10, Kawahira fails to disclose that the at least one pressing member has a shape of a cantilever spring.
 	However, Yoo discloses an apparatus comprising a pressing member 243 that is formed as a cantilever spring (See Pg. 17, lines 49 - 60, See Figs. 11A, 11B).
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Kawahira according to the teachings of Yoo for the purpose of, advantageously providing a protruding pressing member since this type of configuration generates a restoring force (See Yoo, Pg. 17, lines 62 - 67).
 	Regarding claim 11, Kawahira fails to disclose that the at least one pressing member comprises at least one bent portion.
 	However, in Yoo, the pressing member 243 comprises a bent portion (See Pg. 17, lines 49 - 60, See Figs. 11A, 11B).
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Kawahira according to the teachings of Yoo for the purpose of, advantageously providing a                                               Allowable Subject Matter
8. 	Claims 17 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
9. 	The following is a statement of reasons for the indication of allowable subject matter: The primary reasons for indicating allowable subject matter is that the prior art does not anticipate or make obvious the provisions of “the at least one pressing member is configured to press the frame in a direction from the second side of the frame to the first side of the frame” (referring to claim 17) in combination with the other limitations presented in claim 1 and “the at least one pressing member is further configured to press the frame in a direction from the second side of the frame to the first side of the frame” (referring to claim 18) in combination with the other limitations presented in claim 9. 

Response to Arguments
10. 	Applicant's arguments filed 11/2/21, on Pg. 7, lines 9 – 12 and Pg. 8, lines 3 -7, have been fully considered but they are not persuasive. In response to applicant’s arguments that the references do not disclose contact blocks and pressing members THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).   	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.                                                        Conclusion
11.   	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  	Kameshima (JP201840596) discloses a load detection sensor and load detection sensor unit.12. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to OCTAVIA HOLLINGTON whose telephone .
 	Examiner interviews ate available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
 	If attempts to reach the examiner by telephone are unsuccessful, the examinet’s supervisor, Lisa Caputo can be reached on 5712722388. The fax phone number for the organization where this application or proceeding is assigned 1s 571-273-8300.
 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https: //ppait- my.uspto.gov/pait/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll- free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Primary Examiner, Art Unit 2855
2/7/22